                                                                     1
                                                                     2
                                                                     3
                                                                     4
                                                                     5
                                                                     6
                                                                     7
                                                                     8
                                                                     9
                                                                                                      UNITED STATES DISTRICT COURT
                                                                    10
                                                                                                    CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11
                                                                                                           WESTERN DIVISION
                             Los Angeles, California 90067-4590




                                                                    12
                             1900 Avenue of the Stars, 21st Floor




                                                                         FIFTY-SIX HOPE ROAD MUSIC                  Case No. 2:16-cv-05810-SVW-MRW
       & MACHTINGER LLP




                                                                    13   LIMITED, a Bahamian corporation, and
                                                                         HOPE ROAD MERCHANDISING,                   [Assigned to:
                                                                    14   LLC, a Florida limited liability            Hon. Stephen V. Wilson]
                                                                         company,
                                                                    15                                              AMENDED FINAL JUDGMENT
                                                                                            Plaintiffs,
                                                                    16
                                                                         v.
                                                                    17
                                                                         JAMMIN JAVA CORPORATION, a
                                                                    18   Nevada corporation, and DOES 1-10,
                                                                    19                      Defendants.
                                                                    20            On September 20, 2016, Plaintiffs Fifty-Six Hope Road Music Limited
                                                                    21   (“56HR”) and Hope Road Merchandising, LLC (“HRM”) (collectively “Plaintiffs”)
                                                                    22   filed their First Amended Complaint against Defendant Jammin Java Corporation
                                                                    23   (“JJ”) for Breach of Contract as to the parties’ Long and Short Term Licenses,
                                                                    24   Declaratory Relief as to the parties’ Long and Short Term Licenses, Interference
                                                                    25   with Prospective Economic Advantage, Trademark Infringement, Accounting,
                                                                    26   Fraud-Misrepresentation, and Indemnification.
                                                                    27            On September 26, 2016, Defendant JJ filed its Answer and Counterclaims
                                                                    28
                                                                                                                                       [PROPOSED] AMENDED
                                                                         28219-00007/2806287.3                                             FINAL JUDGMENT
                                                                     1   against Plaintiffs and Third-Party Complaint against Rohan Marley.
                                                                     2            On November 22, 2016, Defendant JJ filed its Third Amended Counterclaims
                                                                     3   against Plaintiffs.
                                                                     4            On December 12, 2016, Plaintiffs filed a Motion for Partial Summary
                                                                     5   Judgment as to Plaintiffs’ First and Third Claims for Relief and Defendant JJ’s First
                                                                     6   through Sixth and Ninth Counterclaims for Relief. The hearing on that Motion was
                                                                     7   held before the Honorable Stephen V. Wilson, United States District Court Judge,
                                                                     8   presiding, on January 23, 2017.
                                                                     9            The Court, in an Order dated January 25, 2017 (Dkt. No. 97), granted
                                                                    10   Plaintiffs’ Motion for Partial Summary Judgment with respect to Plaintiffs’ First
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11   and Third Claims for Relief, as well as with respect to Defendant’s First, Second,
                             Los Angeles, California 90067-4590




                                                                    12   Third, and Fourth Counterclaims.
                             1900 Avenue of the Stars, 21st Floor
       & MACHTINGER LLP




                                                                    13            On February 3, 2017, Defendant JJ filed a Motion for Voluntary Dismissal of
                                                                    14   Defendant’s Counterclaims. The hearing on that Motion was held before the
                                                                    15   Honorable Stephen V. Wilson, United States District Court Judge, presiding, on
                                                                    16   February 15, 2017.
                                                                    17            The Court, in an Order dated February 15, 2017 (Dkt. No. 118), dismissed all
                                                                    18   of Defendant JJ’s Counterclaims with prejudice.
                                                                    19            On February 10, 2017, Plaintiffs filed a second Motion for Partial Summary
                                                                    20   Judgment as to Plaintiffs’ Second and Fourth Claims for Relief. The hearing on
                                                                    21   that Motion was held before the Honorable Stephen V. Wilson, United States
                                                                    22   District Court Judge, presiding, on February 15, 2017.
                                                                    23            The Court, in an Order dated February 22, 2017 (Dkt. No. 122), granted
                                                                    24   Plaintiffs’ second Motion for Partial Summary Judgment in its entirety.
                                                                    25            Pursuant to the Court’s Order of February 21, 2017 (Dkt. No. 121),
                                                                    26   Plaintiffs’ filed a Motion for Award of Damages for trademark infringement on
                                                                    27   April 7, 2017. The hearing on that Motion was held before the Honorable Stephen
                                                                    28   V. Wilson, United States District Court Judge, presiding, on May 15, 2017.
                                                                                                                                         [PROPOSED] AMENDED
                                                                         28219-00007/2806287.3                     2                         FINAL JUDGMENT
                                                                     1            The Court, in an Order dated May 30, 2017 (Dkt. No. 146), granted
                                                                     2   Plaintiffs’ Motion for Award of Damages in the amount of $2,458,835.20.
                                                                     3            NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED
                                                                     4   that:
                                                                     5            1.        Pursuant to the Court’s Orders of January 25, 2017 (Dkt. No. 97),
                                                                     6   February 15, 2017 (Dkt. No. 188), February 22, 2017 (Dkt. No. 122), and May 30,
                                                                     7   2017 (Dkt. No. 146), judgment is entered against Defendant JJ and in favor of
                                                                     8   Plaintiffs on Plaintiffs’ First, Second, Third, Fourth, and Sixth Claims for Relief.
                                                                     9             2.       Plaintiffs are awarded damages in the amount of $2,829,994.36, which
                                                                    10    consists of:
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11                      a.    $371,159.16 in unpaid royalties awarded pursuant to the Court’s
                             Los Angeles, California 90067-4590




                                                                    12                            Orders of January 25, 2017 (Dkt. No. 97) and February 22, 2017
                             1900 Avenue of the Stars, 21st Floor
       & MACHTINGER LLP




                                                                    13                            (Dkt. No. 122); and
                                                                    14                      b.    $2,458,835.20 awarded as a measure of damages for JJ’s
                                                                    15                            trademark infringement pursuant to the Court’s Order of May
                                                                    16                            30, 2017 (Dkt. No. 146).
                                                                    17             3.       Pursuant to Fed. R. Civ. P. 54(d) and the Court’s Order of July 18,
                                                                    18    2017 (Dkt. No. 155), Plaintiffs are entitled to recover their reasonable attorneys’
                                                                    19    fees and costs from JJ in the amount of $609,497.25.
                                                                    20             4.       Pursuant to the Court’s Order on February 15, 2017 (Dkt. No. 118), all
                                                                    21    of Defendant’s Counterclaims are dismissed with prejudice.
                                                                    22             5.       Plaintiffs’ Fifth, Seventh, Eighth, and Ninth Claims for Relief are
                                                                    23    dismissed without prejudice.
                                                                    24            IT IS SO ORDERED.
                                                                    25
                                                                         DATED:           4/15/2019                              Stephen
                                                                                                                            Hon. Steph
                                                                                                                                    phen V. Wilson
                                                                    26                                                      United States District Court Judge
                                                                    27
                                                                    28
                                                                                                                                                [PROPOSED] AMENDED
                                                                         28219-00007/2806287.3                          3                           FINAL JUDGMENT
